DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06 September 2019.  These drawings are acceptable.

Claim Objections
Claims 1, 2, 19, and 20 are objected to because of the following informalities:  
As to claims 1, 19, and 20, there is no antecedent basis for “the subset of the plurality of structured records” as recited in the “retrieving” step.
As to claim 2, an article, e.g. “a” is missing in the phrase “maintaining copy”. Applicant may have intended this to read as “maintaining a copy”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, limitations in claim 20 recite “means for” and thus invoke 112(f) interpretation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. As to claim 19, the claim recites “Software stored in a non-transitory form on a computer-readable medium.” The claim is therefore directed to software per se. While the claim recites that the software is stored in a non-transitory medium, the claim is not directed to the medium, but rather is directed to the software itself. The medium and computing system are merely elements used with the claimed software, but are not part of the software being claimed. As such, the claim is not directed to a system or medium, and is instead directed to non-statutory subject matter. Furthermore, assuming arguendo that the claim is directed to the computer-readable medium, the medium is not recited as being non-transitory itself, rather that the claimed software is stored in a non-transitory form. As such, the medium is broader than a non-transitory medium, and the claim would still be directed to non-statutory subject matter as the medium itself would reasonably be interpreted as including non-statutory media.
Examiner suggests rewriting the preamble to be directed to the non-transitory computer-readable medium, e.g. “A non-transitory computer-readable medium having software 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetherington (Cited in IDS filed 10/29/2019)(US 2002/0010714 A1).

As to claim 1, Hetherington discloses a method for locating records in a data store storing a plurality of structured records, the method including:
accessing the plurality of structured records stored in the data store, at least some records of the plurality of structured records each including a plurality of segments of the respective record, each segment of the plurality of segments of the respective record having a position in a nested hierarchy of segments, and at least some segments of the plurality of ([0050]; [0061]; [0065]-[0067]; [0072]; A data store of text objects, i.e. a data store of structured records, is accessed to generate and access text objects and an index thereof. The data records comprise text which has a plurality of segments in a nested hierarchy that is determined by parsing the data ([0061]), each segment being associated with corresponding data, e.g. street with street name.);
indexing the plurality of structured records ([0065]), the indexing including:
forming an index data structure, the index data structure associating records of the plurality of structured records with a plurality of keys, each key including a value corresponding to a segment and a position of the segment in the nested hierarchy of segments, and each key being associated with a corresponding indicator that associates the key with associated records ([0061]; [0066]-[0067]; [0220]; Keys and corresponding values obtained from the records are determined and formed into an index structure. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street and street number therein, and thus the value of each key directly corresponds to the segment and position in the segment.);
associating, in the index data structure, each record, of at least some of the plurality of structured records, with corresponding one or more keys, where associating a first record with a first key includes parsing the first record to identify a first value corresponding to a first segment of the first record and corresponding to a first position of the first segment in the nested hierarchy of segments, and updating a particular indicator in the index data structure associated with the first key that includes the first value and the first position to identify the first record ([0061]; [0066]-[0067]; [0214]; [0342]-[0343], Keys and corresponding values obtained/parsed from the free-format database records are determined and formed into an index structure associating each the records with keys and identifying values for each segment and sub-segment/subcomponent identified therein. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street with value and street number of the street and value therein as determined based on positioning in the text. The index is prepared, thus updating the records. Additionally, index values can be updated, and thus their corresponding indicators, as part of an “Update Text Object” operation ([0214]; [0342]-[0343]).);
processing a query to retrieve records of the plurality of structured records that match the query using the index data structure ([0072]; [0307]-[0309]), the processing including:
processing the query including determining a set of one or more keys that includes at least a first key that represents a first query position and a first query value ([0075]; [0305]-[0309]; They query is processed to determine keys and values at different identified positions, e.g. corresponding to positions in an address such as unit number, street number, etc.);
determining an indicator of the plurality of structured records that match the query, including retrieving a first indicator from the index data structure based on the first key and determining the indicator of the plurality of structured records based on the first indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.); and
([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein accessing the structured records includes receiving the structured records from the data store, and indexing the structured records is performed without maintaining copy of the data store after indexing ([0067], The text objects of the structured data records are received to index. “The text object as a separate "component node structure" can therefore be dispensed with or is not needed in the first place as a separate entity, instead it is incorporated in the text object index as additional data plus pointers.” Thus the data store from which the text objects are obtained is not maintained after indexing.).

As to claim 3, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein accessing the structured records includes receiving the structured records, and storing the structured records in a format of the received records or in a compressed format the data store ([0073], The number of data fields are reduced, i.e. compressed format), and the indexing of the structured records does not require forming a ([0067]; [0073], The index is a different representation with different data, and thus not a tabular representation of the data store.).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein the nested hierarchy of segments is represented using a grammar of segments, and wherein parsing the first record includes using the grammar to identify the first position according to a nesting of segments within the first record ([0061]; [0070]; [0220];, Grammar rules are used to parse text for segments based on locations within the text.).

As to claim 9, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein the set of one or more keys includes a second key that includes a second query value and a second query position ([0075]; [0305]-[0309]; They query is processed to determine keys and values at different identified positions, e.g. corresponding to positions in an address such as unit number, street number, etc. Any number of queries can be received.), and wherein determining the indicator of the plurality of structured records further includes retrieving a second indicator from the index data structure based on the second key, the determining the indicator of the subset of the plurality of records is further based on the second indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.).

As to claim 19, Hetherington discloses software stored in a non-transitory form on a computer-readable medium, the software including instructions for causing a computing system to perform operations including ([0072]; [0130]):
accessing a plurality of structured records stored in a data store, at least some records of the plurality of structured records each including a plurality of segments of the respective record, each segment of the plurality of segments of the respective record having a position in a nested hierarchy of segments, and at least some segments of the plurality of segments of the respective record being associated with one or more corresponding values ([0050]; [0061]; [0065]-[0067]; [0072]; A data store of text objects, i.e. a data store of structured records, is accessed to generate and access text objects and an index thereof. The data records comprise text which has a plurality of segments in a nested hierarchy that is determined by parsing the data ([0061]), each segment being associated with corresponding data, e.g. street with street name.);
indexing the plurality of structured records ([0065]), the indexing including:
forming an index data structure, the index data structure associating records of the plurality of structured records with a plurality of keys, each key including a value corresponding to a segment and a position of the segment in the nested hierarchy of segments, and each key being associated with a corresponding indicator that associates the key with associated records ([0061]; [0066]-[0067]; [0220]; Keys and corresponding values obtained from the records are determined and formed into an index structure. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street and street number therein, and thus the value of each key directly corresponds to the segment and position in the segment.);
associating, in the index data structure, each record, of at least some of the plurality of structured records, with corresponding one or more keys, where associating a first record with a first key includes parsing the first record to identify a first value corresponding to a first segment of the first record and corresponding to a first position of the first segment in the nested hierarchy of segments, and updating a particular indicator in the index data structure associated with the first key that includes the first value and the first position to identify the first record ([0061]; [0066]-[0067]; [0214]; [0342]-[0343], Keys and corresponding values obtained/parsed from the free-format database records are determined and formed into an index structure associating each the records with keys and identifying values for each segment and sub-segment/subcomponent identified therein. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street with value and street number of the street and value therein as determined based on positioning in the text. The index is prepared, thus updating the records. Additionally, index values can be updated, and thus their corresponding indicators, as part of an “Update Text Object” operation ([0214]; [0342]-[0343]).);
processing a query to retrieve records of the plurality of structured records that match the query using the index data structure ([0072]; [0307]-[0309]), the processing including:
processing the query including determining a set of one or more keys that includes at least a first key that represents a first query position and a first query value ([0075]; [0305]-[0309]; They query is processed to determine keys and values at different identified positions, e.g. corresponding to positions in an address such as unit number, street number, etc.);
determining an indicator of the plurality of structured records that match the query, including retrieving a first indicator from the index data structure based on the first key and determining the indicator of the plurality of structured records based on the first indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.); and
retrieving the subset of the plurality of structured records from the data store according to the indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.).

As to claim 20, Hetherington discloses a computing system for locating records of a plurality of structured records in a data store that match a query, the system comprising:
means for accessing a plurality of structured records stored in a data store, at least some records of the plurality of structured records each including a plurality of segments of the respective record, each segment of the plurality of segments of the respective record having a position in a nested hierarchy of segments, and at least some segments of the plurality of ([0050]; [0061]; [0065]-[0067]; [0072]; A data store of text objects, i.e. a data store of structured records, is accessed to generate and access text objects and an index thereof. The data records comprise text which has a plurality of segments in a nested hierarchy that is determined by parsing the data ([0061]), each segment being associated with corresponding data, e.g. street with street name.);
means for indexing the plurality of structured records ([0065]), the indexing including:
forming an index data structure, the index data structure associating records of the plurality of structured records with a plurality of keys, each key including a value corresponding to a segment and a position of the segment in the nested hierarchy of segments, and each key being associated with a corresponding indicator that associates the key with associated records ([0061]; [0066]-[0067]; [0220]; Keys and corresponding values obtained from the records are determined and formed into an index structure. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street and street number therein, and thus the value of each key directly corresponds to the segment and position in the segment.);
associating, in the index data structure, each record, of at least some of the plurality of structured records, with corresponding one or more keys, where associating a first record with a first key includes parsing the first record to identify a first value corresponding to a first segment of the first record and corresponding to a first position of the first segment in the nested hierarchy of segments, and updating a particular indicator in the index data structure associated with the first key that includes the first ([0061]; [0066]-[0067]; [0214]; [0342]-[0343], Keys and corresponding values obtained/parsed from the free-format database records are determined and formed into an index structure associating each the records with keys and identifying values for each segment and sub-segment/subcomponent identified therein. A relative position of each segment in the hierarchy is determined to formulate the keys, e.g. street with value and street number of the street and value therein as determined based on positioning in the text. The index is prepared, thus updating the records. Additionally, index values can be updated, and thus their corresponding indicators, as part of an “Update Text Object” operation ([0214]; [0342]-[0343]).);
means for processing a query to retrieve records of the plurality of structured records that match the query using the index data structure ([0072]; [0307]-[0309]), the processing including:
processing the query including determining a set of one or more keys that includes at least a first key that represents a first query position and a first query value ([0075]; [0305]-[0309]; They query is processed to determine keys and values at different identified positions, e.g. corresponding to positions in an address such as unit number, street number, etc.);
determining an indicator of the plurality of structured records that match the query, including retrieving a first indicator from the index data structure based on the first key and determining the indicator of the plurality of structured records based on the first indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.); and
retrieving the subset of the plurality of structured records from the data store according to the indicator ([0066]; [0309]; [0330]; [0335]-[0339], An indicator of matching records from an intersection analysis is determined, e.g. as determined as matching via an intersection, and these are returned based on the indicator of match. Additionally, a degree of confidence can also be interpreted as an ‘indicator’ and used to retrieve the records for returning in the results.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, 11-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington, as applied above, and further in view of Torbjornsen (US 2010/0161623 A1).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington does not specifically disclose wherein each distinct position of a segment in a nested hierarchy of segments is represented by a different number.
([0029]; [0030]; [0053]; [0059], Each term segment in a hierarchy of segments in a document are numbered based on position.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Hetherington with the teachings of Torbjornsen by modifying Hetherington such that the index of Hetherington comprises position information for each segment of Hetherington and corresponding path information for each segment like Torbjornsen, and to utilize the additionally indexed information in executing queries by ensuring the relative position values for matches are correct (Torbjornsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjornsen, [0112]; [0114]). 

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington does not specifically disclose wherein for each key of the plurality of keys, the position in the nested hierarchy is represented as a path in the nested hierarchy.
However, Torbjornsen discloses wherein for each key of the plurality of keys, the position in the nested hierarchy is represented as a path in the nested hierarchy ([0050]; [0053]; [0054]; [0059], The path of each segment position is stored in the index.).
(Torbjornsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjonsen, [0112]; [0114]). 

As to claim 8, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington does not disclose wherein for each key of the plurality of keys, the position in the nested hierarchy is represented as a numerical identifier. 
However, Torbjornsen discloses wherein for each key of the plurality of keys, the position in the nested hierarchy is represented as a numerical identifier ([0029]; [0030]; [0053]; [0059], Each term segment in a hierarchy of segments in a document are numbered based on position. [0081], Further, each position corresponding to a path, and thus the position in the hierarchy, can also be encoded as a unique integer.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Hetherington with the (Torbjornsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjornsen, [0112]; [0114]). 

As to claim 11, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein at least some segments of records are associated with more than one corresponding value, each value having a different offset in the segment ([0179], A segment have multiple terms, i.e. values therein.).
Hetherington does not disclose the query further includes an offset representing an offset within a plurality of values associated with a segment.
However, Torbjornsen discloses wherein at least some segments of records are associated with more than one corresponding value, each value having a different offset in the segment, and the query further includes an offset representing an offset within a plurality of values associated with a segment ([0053]; [0122], Position offset of each token in a segment can be indexed and queried, and each segment, e.g. as indicated by a same path, can have multiple token values therein each assigned a corresponding position.).
(Torbjornsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjornsen, [0112]; [0114]). 
Furthermore, while the prior art discloses or renders obvious “wherein at least some segments of records are associated with more than one corresponding value, each value having a different offset in the segment, and the query further includes an offset representing an offset within a plurality of values associated with a segment”, these features are directed to non-functional descriptive material and do not carry patentable weight. I.e. the association with values and different offsets is not actually necessarily used by the claimed method. While the claim recites that the offset may be received in a query, the method does not actually recite using that information from the query to perform any function. As such, it is at best descriptive material received by the method but not required to be used for any function. See MPEP §2111.05.

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Hetherington, as previously modified with Torbjornsen, discloses wherein the offset identifies a component of the segment (Torbjornsen, [0053]; [0122], Position offset of each token in a segment can be indexed and queried, and each segment, e.g. as indicated by a same path, can have multiple token values therein each assigned a corresponding position.).
The motivations for combining the teachings of Hetherington and Torbjornsen are the same as set forth with respect to claim 11 above. 
Furthermore, while the prior art discloses or renders obvious “wherein the offset identifies a component of the segment”, these features are directed to non-functional descriptive material and do not carry patentable weight. The limitation merely further describes the non-functional descriptive material as set forth in claim 11 above without reciting the method using the offset to perform a function. See MPEP §2111.05.

As to claim 13, the claim is rejected for the same reasons as claim 12 above. In addition, Hetherington, as previously modified with Torbjornsen, discloses wherein the offset further identifies a value within the segment (Torbjornsen, [0053]; [0059], Each offset identifies the value of a token within a segment identified by the path.).
The motivations for combining the teachings of Hetherington and Torbjornsen are the same as set forth with respect to claim 12 above. 
Furthermore, while the prior art discloses or renders obvious “wherein the offset further identifies a value within the segment”, these features are directed to non-functional descriptive material and do not carry patentable weight. The limitation merely further 

As to claim 14, the claim is rejected for the same reasons as claim 13 above. In addition, Hetherington, as previously modified with Torbjornsen, discloses wherein the offset identifies the component as a numerical reference to an enumeration of components of the segment, and the offset identifies the value within the segment as a numerical reference to an enumeration of values in the component (Torbjornsen, [0053]; [0059]; [0081], Each offset identifies the value of a token via a numerical position within a segment identified by the path which can also be represented by a numerical reference to an enumeration of components.).
The motivations for combining the teachings of Hetherington and Torbjornsen are the same as set forth with respect to claim 13 above. 
Furthermore, while the prior art discloses or renders obvious “wherein the offset identifies the component as a numerical reference to an enumeration of components of the segment, and the offset identifies the value within the segment as a numerical reference to an enumeration of values in the component”, these features are directed to non-functional descriptive material and do not carry patentable weight. The limitations merely further describe the non-functional descriptive material as set forth in claim 12 above without reciting the method using the offset to perform a function. See MPEP §2111.05.

As to claim 15, the claim is rejected for the same reasons as claim 4 above. In addition, Hetherington does not specifically disclose wherein each distinct position of a segment in a nested hierarchy of segments is represented by a different number.
However, Torbjornsen discloses wherein each distinct position of a segment in a nested hierarchy of segments is represented by a different number ([0029]; [0030]; [0053]; [0059], Each term segment in a hierarchy of segments in a document are numbered based on position.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Hetherington with the teachings of Torbjornsen by modifying Hetherington such that the index of Hetherington comprises position information for each segment of Hetherington and corresponding path informatation for each segment like Torbjornsen, and to utilize the additionally indexed information in executing queries by ensuring the relative position values for matches are correct (Torbjonsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjonsen, [0112]; [0114]). 

As to claim 18, the claim is rejected for the same reasons as claim 4 above. In addition, Hetherington does not disclose wherein for each key of the plurality of keys, the position in the nested hierarchy is represented as a path in the nested hierarchy.
([0050]; [0053]; [0054]; [0059], The path of each segment position is stored in the index.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Hetherington with the teachings of Torbjornsen by modifying Hetherington such that the index of Hetherington comprises position information for each segment of Hetherington and corresponding path informatation for each segment like Torbjornsen, and to utilize the additionally indexed information in executing queries by ensuring the relative position values for matches are correct (Torbjonsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjonsen, [0112]; [0114]).


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington, as applied above, and further in view of Karten (Cited in IDS filed 10/29/2019)(US 6,421,662 B1).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Hetherington discloses wherein each indicator is associated with a corresponding key ([0066]; [0067]; [0309], Records are returned such as via record identifiers as pointers to the matching records to enable the user to know what text has been found.).
Hetherington does not disclose each indicator includes a bit vector representation of one or more records of the plurality of records associated with the key.
However, Karten discloses each indicator includes a bit vector representation of one or more records of the plurality of records associated with the key (Abstract; Col. 7, Lines 23-40, Each record can be represented as a bitstring in the index for efficient retrieval and matching, and are indicators for comparison.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hetherington with the teachings of Karten by modifying the index of Hetherington to store representations of the segments as part of bitstrings like Karten and thus use them as returned indicators of matches. The motivation for doing so would have been to allow for the use of more efficient retrieval mechanisms to find matching data of Hetherington (Karten¸Col. 7, Lines 40-48).

As to claim 10, the claim is rejected for the same reasons as claim 9 above. In addition, Hetherington discloses wherein the query defines a Boolean combination of terms, including a first term associated with the first key and a second term associated with the second key, and wherein determining the indicator of the subset of the plurality of records is based on a Boolean combination of the first indicator and the second indicator (Fig. 13; [0200]-[0201]; [0307]-[0309], Each term of a query is implicitly combined with a Boolean combination such that all terms are searched for to determine best matches.).
(Fig. 22; [0322]; [0354]).
Additionally, Karten discloses wherein the query defines a Boolean combination of terms, including a first term associated with the first key and a second term associated with the second key, and wherein determining the indicator of the subset of the plurality of records is based on a Boolean combination of the first indicator and the second indicator (Fig. 2B; Col. 11, Lines 41-67, Query terms can be explicitly combined via Boolean operators such as “AND” and match based on the combinations according to matching bitstring records.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hetherington with the teachings of Karten by modifying the index of Hetherington to store representations of the segments as part of bitstrings like Karten and thus use them as returned indicators of matches and enable the queries of Hetherington to explicitly include Boolean operators between text elemtns like Karten. The motivation for doing so would have been to allow for the use of more efficient retrieval mechanisms to find matching data of Hetherington (Karten¸Col. 7, Lines 40-48) and return results based un multiple criteria so as to provide better flexibility to the user querying using SQL (Hetherington, Fig. 22; [0322]; [0354]; Karten, Col. 11, Lines 42-54; Col. 13, Lines 14-20).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hetherington and Torbjornsen as applied above, and further in view of Karten.

As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Hetherington, as previously modified with Torbjornsen, discloses wherein each indicator is associated with a corresponding key ([0066]; [0067]; [0309], Records are returned such as via record identifiers as pointers to the matching records to enable the user to know what text has been found.).
Hetherington does not disclose each indicator includes a bit vector representation of one or more records of the plurality of records associated with the key.
However, Karten discloses each indicator includes a bit vector representation of one or more records of the plurality of records associated with the key (Abstract; Col. 7, Lines 23-40, Each record can be represented as a bitstring in the index for efficient retrieval and matching, and are indicators for comparison.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Hetherington, as previously modified with Torbjornsen, with the teachings of Karten by modifying the index of Hetherington to store representations of the segments as part of bitstrings like Karten and thus use them as returned indicators of matches. The motivation for doing so would have been to allow for the use of more efficient retrieval mechanisms to find matching data of Hetherington (Karten¸Col. 7, Lines 40-48).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Hetherington, as previously modified with Torbjornsen and Karten, discloses wherein at least some segments of records are associated with more than one corresponding value, each value (Hetherington, [0179], A segment have multiple terms, i.e. values therein.), and the query further includes an offset representing an offset within a plurality of values associated with a segment (Torbjornsen, [0053]; [0122], Position offset of each token in a segment can be indexed and queried, and each segment, e.g. as indicated by a same path, can have multiple token values therein each assigned a corresponding position.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of  Hetherington with the teachings of Torbjornsen by modifying Hetherington such that the index of Hetherington comprises position information for each segment of Hetherington and corresponding path informatation for each segment like Torbjornsen, and to utilize the additionally indexed information in executing queries by ensuring the relative position values for matches are correct (Torbjornsen, [0121]; [0122]). The motivation for doing so would have been to improve matching confidence values of Hetherington by checking relative positions to each other along with matching levels (Hetherington, Fig. 13; [0194]-[0198]; Torbjornsen, [0122]) and to enable scope matching of hierarchical sub-components and corresponding text (Hetherington, [0171]-[0174]) using path filters (Torbjornsen, [0112]; [0114]). 
Furthermore, while the prior art discloses or renders obvious “wherein at least some segments of records are associated with more than one corresponding value, each value having a different offset in the segment, and the query further includes an offset representing an offset within a plurality of values associated with a segment”, these features are directed to non-functional descriptive material and do not carry patentable weight. I.e. the association with values and different offsets is not actually necessarily used by the claimed method. While the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James E Richardson/Primary Examiner, Art Unit 2167